DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 currently depnds on cancelled claim 17.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 18-26, 28-33, and 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,503,458. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/008,489 Claim 16
U.S. Patent No. 10,503,458 Claim 1
A system for efficient frame processing, the system comprising: a computer system that comprises one or more processors programed with computer program instructions that, when executed, cause the computer system to:
A system for a virtual mobile device platform with efficient frame processing, comprising: a virtual mobile device platform coupled to a physical mobile device over a network, the virtual mobile device platform including a processor executing instructions on a non-transitory computer readable medium
obtain a frame of display data;
…the guest OS generating a frame of display data from an application executing on the guest OS;
identify a first macroblock of the frame of display data as a low-spatial-frequency macroblock and a 


a video encoder including an input/output (I/O) thread for generating a converted frame by performing color space conversion on the frame of display data generated by the guest OS and a display encoder for generating an encoded frame by encoding the converted frame generated by the I/O thread


Regarding claim 18, wherein the video encoder is a H.264 encoder. This is a nominal modification of the invention disclosed in U.S. Patent No. 10,503,458, as H.264 is an extremely common format for compression of video content.

Regarding claim 19, wherein the computer system is caused to: generate a converted frame by performing color space conversion on the frame of display data prior to generating the encoded frame. See claim 1 of U.S. Patent No. 10,503,458 “…an input/output (I/O) thread for generating a converted frame by performing color space conversion on the frame of display data generated by the guest OS”.



Regarding claim 21, wherein the computer system is caused to: send the encoded frame of display data along with a header, the header identifying the high-frequency macroblock. This is a nominal modification of the invention disclosed in U.S. Patent No. 10,503,458, as including macroblock type in the identification information of a header is a common practice.

Regarding claims 22-26, 28-33, and 35, said limitations are similarly met in the manner described above, as said claims are directed towards a corresponding method and computer readable medium to the system claimed above.

Claims 16, 18-26, 28-33, and 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,838,682. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 17/008,489 Claim 16
U.S. Patent No. 10,838,682 Claim 1
A system for efficient frame processing, the system comprising: a computer system that comprises one or more processors programed with computer program instructions that, when executed, cause the computer system to:
A system, comprising: a virtual device platform coupled to a physical device over a network, the virtual device platform including a processor executing instructions on a non-transitory computer readable medium for implementing:
obtain a frame of display data;
…the OS generating a frame of display data from an application executing on the OS;

…wherein the generation of the frame of display data is triggered in response to storing another encoded frame in a buffer or a memory location associated with the virtual device platform, the another encoded frame being associated with another frame of display data [here it is determined whether changes have occurred within the frame]
generate an encoded frame by encoding the first macroblock and the second macroblock of the frame of display data, the first macroblock being encoded based on the identification of the first macroblock as the low-spatial-frequency macroblock and the second macroblock being encoded based on the identification of the second macroblock as the high-spatial-frequency macroblock; wherein the first macroblock is encoded using a video encoder and the second macroblock is encoded using a zip encoder.
a video encoder for generating a converted frame by performing color space conversion on the frame of display data and for generating an encoded frame by encoding the converted frame, wherein the generation of the frame of display data is triggered in response to storing another encoded frame in a buffer or a memory location associated with the virtual device platform,


Regarding claim 18, wherein the video encoder is a H.264 encoder. This is a nominal modification of the invention disclosed in U.S. Patent No. 10,838,682, as H.264 is an extremely common format for compression of video content.



Regarding claim 20, wherein the identification of the first macroblock as the low-spatial-frequency macroblock and the second macroblock as the high-spatial-frequency macroblock are stored in metadata associated with the frame of display data. This is a nominal modification of the invention disclosed in U.S. Patent No. 10,838,682, as including macroblock type in the identification information of a header is a common practice.

Regarding claim 21, wherein the computer system is caused to: send the encoded frame of display data along with a header, the header identifying the high-frequency macroblock. This is a nominal modification of the invention disclosed in U.S. Patent No. 10,838,682, as including macroblock type in the identification information of a header is a common practice.

Regarding claims 22-26, 28-33, and 35, said limitations are similarly met in the manner described above, as said claims are directed towards a corresponding method and computer readable medium to the system claimed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 25, 26, 28, 29, 32, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lainema (7,532,808, of record) in view of Frishman (2016/0088300, of record).
Regarding claims 22 and 29, Lainema discloses a method comprising: 
obtaining a frame of display data (col. 17 lines 5-13);
identifying a first macroblock of the frame of display data as a first type of macroblock and a second macroblock of the frame of display data as a second type of macroblock different from the first type of macroblock based on differences between a spatial frequency of the first macroblock and a spatial frequency of the second macroblock (apply SKIP mode to low frequency macroblocks, col. 17 lines 14-53).
Lainema fails to disclose generating an encoded frame by encoding the frame of display data such that the first macroblock is encoded using a first type of encoder, the first type of encoder being selected based on the identification of the first macroblock as the first type of macroblock and being a video encoder.
In an analogous art, Frishman teaches selecting from more than one encoder when encoding individual macroblocks of a frame, as multiple available encoders can help reduce encoding latency (paragraph 0055).


Regarding claims 25 and 32, Lainema and Frishman disclose the method and computer readable media of claims 22 and 29, wherein the second macroblock is not encoded based on the identification of the second macroblock as the second type of macroblock (apply SKIP mode to low frequency macroblocks, Lainema col. 17 lines 14-53).

Regarding claims 26 and 33, Lainema and Frishman disclose the method and computer readable medium of claims 22 and 29, but fail to disclose wherein the first type of encoder is a H.264 encoder.
Examiner takes official notice that the use of H.264 encoding was notoriously well known at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to utilize an H.264 encoder.

Regarding claims 28 and 35, Lainema and Frishman disclose the method of claim 22, wherein the identification of the first macroblock as the first type of macroblock and the second macroblock as the second type of macroblock are stored in metadata associated with the frame of display data (Lainema, col. 18 lines 12-23).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 16, 18-21, 23, 24, 30, and 31 explicitly disclose the use of a dedicated “zip encoder”, which appears to be a novel feature over the prior art. The closest prior art found was Sirton et al. (9,026,615, col. 6 lines 22-54) who teaches enabling a single encoder with multiple algorithms, where ZIP is one of the algorithms mentioned in passing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421